955 F.2d 40
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Derek Dion CURTIS, I, Plaintiff-Appellant,v.Robert MCDOWELL, F.B.I. Agent;  Special Agent in Charge;Federal Bureau of Investigation;  John Does;  JaneDoes, Defendants-Appellees.Derek Dion CURTIS, I, Plaintiff-Appellant,v.Robert BERGIN;  Jane Irwin;  Ronald Schwartz, Captain,Baltimore County Police Department;  Kalista, Captain,Baltimore County Police Department;  Robert McDowell;Patricia Bach;  John Doe;  Jane Doe, Defendants-Appellees.Derek Dion CURTIS, I, Plaintiff-Appellant,v.FRIEDLAND;  Furniture Quarter's Store, Defendants-Appellees.
No. 91-7352, 91-7354 and 91-7353.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 14, 1992.As Amended March, 24, 1992.

Appeals from the United States District Court for the District of Maryland, at Baltimore.   Walter E. Black, Jr., Chief District Judge.  (CA-91-902-B, CA-91-1291-B, CA-91-1513-B)
Derek Dion Curtis, I, appellant pro se.
Richard Douglas Bennett, United States Attorney, Juliet Ann Eurich, Office of the United States Attorney, Baltimore, Md., John Alston, Baltimore County Office of Law, Towson, Md., Ronald Schwartz, Baltimore County Police Department, Catonsville, Md., for appellees.
D.Md.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Derek Dion Curtis, I appeals from the district court's order which granted summary judgment to the Defendants in his three complaints filed pursuant to  Bivins v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).   Our review of the record and the district court's opinion discloses that these appeals are without merit.   Accordingly, we affirm on the reasoning of the district court.   Curtis v. McDowell, No. CA-91-902-B;  Curtis v. Bergin, No. CA-91-1291-B;  Curtis v. Friedland, No. CA-91-1513-B (D.Md. Oct. 25, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.